0DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 01/21/2021 has been entered. Claims 4-8, 10-17, 20-25, 27-38, 40-50, 52-61, 64-72, 74, 76-86, 88, 89, 91-99, 101, 103-105, and 107-127 are cancelled. Claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 75, 87, 90, 100, 102, 106, and 128-131 are pending in this instant application. Claims 102, 106, and 131 are withdrawn. Claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 75, 87, 90, 100, and 128-130 are currently under examination.  

Priority
This application is a 371 of PCT/IB2016/001810 filed on 11/23/2016, which claims benefit of US Provisional Application No. 62/260,006 filed on 11/25/2015 and 62/259,997 filed on 11/25/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/260,006 or 62/259,997, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-3, 9, 18, 19, 26, 39, 51, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    112
    media_image3.png
    Greyscale
… R55 is hydrogen or C1-C30 alkyl”, and/or “Z is an amide, carboxylic acid, carboxylic acid ester”, which are not disclosed or supported by the prior-filed Application No. 62/260,006 or 62/259,997. Thus, the priority date of claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 75, 87, 90, 100, 128, and 129 is 11/23/2016.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 01/21/2021 have been considered. However, the citations on the 3-page IDS were crossed out because the dates (at least the years filed or published) were not provided.

Withdrawn Claim Objections/Rejections
The objection of claims, 1, 2, 19, 26, 39, 51, 73, 90, and 130 because of improper or incorrect recitation, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 10/21/2020, is withdrawn in view of amended claims.
The rejection of claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 75, 87, 90, 100, and 128-130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 9 to 10 of the Non-Final Rejection mailed on 10/21/2020, is withdrawn in view of amended claims 1, 18, 19, 39, 51,62, 63, 73, 87, 90, 129, and 130. Claims 2, 3, 9, 26, 75, 100, and 128 depend from or rely on claim 1.

New (necessitated by amendment) Claim Objections
Claims 1, 3, 18, 19, 39, 62, 129, and 130 are objected to because of the following informalities: In claim 1, change the incorrect recitation “cleavage group is represented by” (line 11), which means one of many, to “cleavage group has a structure of”; and replace the incorrect recitation “the N is directly bound”, which did not specify the bond for groups that do not have N, with “the other binding site of the W is directly bound”. In claim 3, change the incorrect recitation “covalently coupled to side chains of lysine” (line 2), in which the side chains of amino acids are covalently coupled to cleavage groups in preceding claim 1, to “covalently coupled via the cleavage groups to side chains of lysine”. In claims 18 and 19, change the incorrect recitation “the amino acid motif” (last line of claim 18; lines 2 and 7 of claim 19) to “the C-terminal amino acid motif” because preceding clause or claim recites “a C-terminal amino acid motif”. In claim 39, change the incorrect recitations “the linker” (line 1), which is not consistent with preceding claim, and “represented by” (line 2) to “s 1 to 2), which means one of many, to “the branched linker” and “selected from”, respectively. In claim 62, change the incorrect recitation “to the branching unit through a secondary linker and the branching unit is coupled to the peptide by a primary linker” (lines 2 to 3) to “to the branching unit through the cleavage group” because preceding claim 1 recites “each active agent is covalently coupled to one cleavage group”. In claims 129 and 130, change the incorrect recitation “the peptide” (line 1 of claim 129; line 13 of claim 130) to “the peptide sequence of the branched linker” because preceding claim 1 recites “the branched linker comprises a peptide sequence”; also in claim 130, replace the incorrect recitation “the linker” (line 16 of claim 130) with “the branched linker”. Appropriate correction is required.

The claim 1 is objected to because they include reference characters which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description 

Claim Rejections - 35 USC § 112
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 75 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Written Description Guidelines for examination of patent applications indicates, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”)”. See MPEP § 2163 [R-08.2017] [II.A.3.(a).ii)].
Claim 75 recites “erlotinib (
    PNG
    media_image4.png
    132
    320
    media_image4.png
    Greyscale
), bortezomib (
    PNG
    media_image5.png
    185
    275
    media_image5.png
    Greyscale
), fulvestrant, sutent, letrozole… an anti-angiogenic agent” (lines 3-80).  However, the specification disclosed only “ 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
… 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
… 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 … 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 … 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 … 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
” (p. 56/224 to 59/224). A careful review of the specification does not appear to specifically teach attachment site of other active agents. Moreover, the specification does not appear to teach or suggest any structural feature which are common to the claimed “erlotinib (
    PNG
    media_image4.png
    132
    320
    media_image4.png
    Greyscale
), bortezomib (
    PNG
    media_image5.png
    185
    275
    media_image5.png
    Greyscale
), fulvestrant, sutent, letrozole… an anti-angiogenic agent”. Thus, the recitation in the claim encompassing structurally distinct active agents is unpredictable. Also, structural search in STN did not support that every active agent in the ligand-drug conjugate recited in claim 75 has been or can be synthesized (see the STN search results). Accordingly, there is insufficient written description encompassing “erlotinib (
    PNG
    media_image4.png
    132
    320
    media_image4.png
    Greyscale
), 
    PNG
    media_image5.png
    185
    275
    media_image5.png
    Greyscale
), fulvestrant, sutent, letrozole… an anti-angiogenic agent” because the relevant identifying characteristics of the genus such as physical, chemical, and/or biological characteristics of “erlotinib (
    PNG
    media_image4.png
    132
    320
    media_image4.png
    Greyscale
), bortezomib (
    PNG
    media_image5.png
    185
    275
    media_image5.png
    Greyscale
), fulvestrant, sutent, letrozole… an anti-angiogenic agent” are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  
	In the absence of physical, chemical, and/or biological characteristics that are shared by members of active agents “erlotinib (
    PNG
    media_image4.png
    132
    320
    media_image4.png
    Greyscale
), bortezomib (
    PNG
    media_image5.png
    185
    275
    media_image5.png
    Greyscale
), fulvestrant, sutent, letrozole… an anti-angiogenic agent”; one of skill in the art would reasonably conclude that the disclosure fails to provide a common site of attachment in the ligand-drug conjugate or a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 90 and 130 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 90 and 130 recite the limitation “L” (line 2 of claim 90; line 6 of claim 130). There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitation “L” to “the branched linker”.

Applicant’s Arguments/Remarks filed on 01/21/2021 have been fully considered. Applicant argued “one of ordinary skill in the art would understand that erlotinib, could be coupled to the conjugate via the secondary amine adjacent to the quinazoline. Specification, pg. 71. A similar approach is disclosed for MMAF… 
    PNG
    media_image12.png
    357
    849
    media_image12.png
    Greyscale

Likewise, one of ordinary skill in the art would understand that a this approach could be applied to bortezomib and the other compounds recited in claim 75” (p. 15, para. 2 to 3).
In response, these arguments are found not persuasive because of the following reasons. The argued “erlotinib, could be coupled to the conjugate via the secondary amine adjacent to the quinazoline” is only speculation. There is no evidence to support the specific coupling. In Example 2, the original specification disclosed: 
    PNG
    media_image13.png
    146
    953
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    100
    316
    media_image14.png
    Greyscale
) does not have secondary amine at all. Applicant is advised to delete active agents that have not been proven successfully for the coupling by actual reduction to practice.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 75, 87, 90, 100, and 128-130 remain rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2012/153193, published on November 15, 2012, hereinafter referred to as Kim ‘193, also listed in IDS filed on 12/05/2018) in view of Lyon et al. (WO 2015/057699, published on April 23, 2015 and PCT filed on October 14, 2014, hereinafter referred to as Lyon ‘699) and Guan (Drug Delivery: Principles and Applications, p. 201-244, 2005, hereinafter referred to as Guan ‘2005).
With regard to structural limitations “A ligand-active agent conjugate comprising a ligand (defined as “a molecule capable of forming a complex with a target biomolecule” In the specification); a branched linker, at least two cleavage groups, and at least two active agents, wherein: the ligand is covalently coupled to the branched linker; each cleavage group is covalently coupled to the branched linker; each active agent is covalently coupled to one cleavage group; the branched linker comprises a peptide sequence of a plurality of amino acids (for example, Gly-Lys(Gly)-Lys) wherein the cleavage groups are covalently coupled to the side chains of the amino acids (or lysine); and each cleavage group has a structure of formula I: 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 wherein: B is the active agent (or 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
  R3 is H or a carboxyl protecting group; R4 is H or hydroxyl protecting group); W is -C(O)NR’, where the C(O) is directly bound to the phenyl ring, and the other binding site of the W (or NR’) is directly bound to the branched linker, and R’ is hydrogen or (C1-C8)alkyl; Z is an electron-withdrawing group (or carboxylic acid ester, halogen, or nitro); n is 1 to 3; m is 1; and R1 and R2 are each independently hydrogen” (claims 1, 3, 9, 75, 87, 90, and 128-130), “the ligand is an antibody (or trastuzumab, elected), wherein the antibody comprises a C-terminal amino acid motif (or CYYX, C is cysteine, Y is an aliphatic amino acid, X is glutamine, glutamate, serine; or the thioether bond of the motif comprises isoprenyl unit: 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
) that is bound to the branched linker by the thioether bond and is recognized by an isoprenoid transferase” (claims 2, 18, 19, 26, and 73), “the branched linker further comprises a connection unit -((CH2)pV)q-; p is 1 to 10; q is 1 to 20; V is -O- (or further comprises a binding unit according to Formula A: 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
L1 is a single bond or alkylene having 1 to 30 carbon atoms; or further comprises a branching unit selected from 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
R44 is hydrogen; or the branched linker is 
    PNG
    media_image19.png
    329
    880
    media_image19.png
    Greyscale
, elected)” (claims 39, 51, 62, 63, and 130), and “A 
Kim ‘193 disclosed a Glucuronide-linker-pyrrolobenzodiazepine (PBD) monomer: 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
. Drug conjugation of Ab(M)-CAAX using click chemistry and linker-drug: 
    PNG
    media_image21.png
    216
    652
    media_image21.png
    Greyscale
  
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 . The amino acid motif is CAAX, wherein C is cysteine, A is an aliphatic amino acid, and X is an amino acid that determines a substrate specificity of the isoprenoid transferase. The antibody includes Trastuzumab. The "isoprenoid transferase" can recognize a certain amino acid motif and perform selective alkylation at thiol position(s) of cysteine residue(s) by adding an isoprenoid unit(s) to the protein. In some other embodiments, the linker is a branched linker. When the link is a branched linker, active agents can be attached to all of the branches. Each branch can have the same or different active agents (page 74/123; page 122/123, Fig. 26; page 123/123, Fig. 27; page 5/123, para. 9; page 20/123, para. 3; page 21/123, para. 4; page 23/123, para. 4). The protein-active agent conjugate can be administered with a pharmaceutically acceptable carrier or a pharmaceutically acceptable excipient in a composition (page 34/123, para. 2).
Kim ‘193 did not explicitly disclose the structural limitations (a) the linker comprises a peptide sequence of a plurality of amino acids (for example, Gly-Lys(Gly)-Lys); at least two of the active agents are covalently coupled to side chains of the amino acids (or lysine)” and “the linker further comprises a connection unit -((CH2)pV)q-; p is 1 to 10; q is 1 to 20; V is -O- (or further comprises a branching unit selected from 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
R4 is hydrogen; or the linker is 
    PNG
    media_image19.png
    329
    880
    media_image19.png
    Greyscale
(PEG-Asp-Lys-Asp-PEG), elected)”, required by claims 1, 3, 9, 39, 63, and 130, and (b) W is -C(O)NR’, where the C(O) is directly bound to the phenyl ring (or NR’ is bound to the peptide sequence), R’ is hydrogen or (C1-C8)alkyl; Z is an electron-withdrawing group (or carboxylic acid ester, halogen, or nitro), required by claims 1, 90, 128, and 130.
With regard to structural limitation (a) above, Lyon ‘699 disclosed a Ligand-Drug Conjugate having a multiplexed PEGylated scaffold as Linker: 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
(PEG-Gly-Cys-Gly-Cys-Gly-Lys(Gly-Cys-Gly-Cys-Gly-PEG)-Lys). An exemplary branching unit is lysine: 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
. Each Parallel Connector Unit or subunit thereof can be independently selected from the D or L isomer of lysine, glutamic acid, aspartic acid, cysteine, penicillamine, serine or threonine. Scheme D depicts a possible mechanism of Drug release of a p-aminobenzyl alcohol (PAB) group of a Glucuronide Unit: 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 (page 176/309; page 104/309, [0289]; page 61/309, [0148]; page 125/309, [0348]).
b) above. With regard to the limitation (b), Guan ‘2005 disclosed that ß-glucuronidase-mediated release approach has been used in the prodrugs of many anticancer drugs. Figure 11.7 shows representative prodrugs bioactivated by ß-glucuronidase: 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
. Scheme 26 shows general structures of N-L-glutamyl amide nitrogen mustard prodrugs: 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 , EWG: electron-withdrawing group; EDG: electron-donating group. Scheme 3 shows bioreductive activation of prodrug 4:  
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
      
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
. The nitrogen mustard in 4 is much less reactive than the one in 4c due to the reduced electron density of the aromatic ring by the electron-withdrawing effect of the ester functionality. (page 224, para. 2; page 225, Fig. 11.7; page 233, Scheme 26; page 206, Scheme 3).  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic branched linker in ligand-active agent conjugate as taught by Kim ‘193 with specific branched peptide linker in view of Lyon ‘699 and to substitute the glucuronide-attached and O-linked or N-linked phenyl group as taught by Kim ‘193 or Lyon ‘699 with glucuronide-attached phenyl-C(O)N- group in which additional electron-withdrawing group(s) are also present in view of Guan ‘2005 to prepare stable prodrug that is activated by ß-glucuronidase cleavage. One would have been motivated to do so because (a) Kim ‘193 teaches that the link between ligand and active agent is a branched linker. Active agents can be attached to all of the branches and each branch can have the same or different active agents, (b) Lyon ‘699 teaches that a Ligand-Drug conjugate having a multiplexed PEGylated scaffold as Linker. The exemplary branching unit is lysine: 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
. Each Parallel Connector Unit or subunit thereof can be independently selected from lysine, glutamic acid, aspartic acid, cysteine, serine or threonine, and (c) Guan ‘2005 teaches that representative prodrugs bioactivated by ß-glucuronidase contain NO2, F, Cl, or NHCOCH3 on the phenyl ring. Electron-withdrawing groups, including -C(O)NH- (amide), -NHC(O)- (amide), -OC(O)- (ester), and –C(O)OC- (ester), on phenyl ring stabilize the compounds. Conversion of the electron-withdrawing groups to corresponding electron-donating groups promotes 1,6-elimination and releases the parent drug, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic branched linker in ligand-active agent conjugate as taught by Kim ‘193 with specific 

Applicant’s Arguments/Remarks filed on 01/21/2021 have been fully considered. Applicant argued “Guan et al. do not teach or suggest a cleavage group for use in an antibody drug conjugate; rather, Guan et al. merely disclose a prodrug… Guan et al. does not disclose a cleavage group that is connected to the ligand, let alone a cleavage group wherein the C(O), S, or P is directly bound to the phenyl ring… table 1, shown below, directly compares the plasma stability of two different conjugates that differ in the cleavage moiety - conjugate(s) 45k and 50k. Specification pg. 208. 
    PNG
    media_image31.png
    275
    1069
    media_image31.png
    Greyscale
 
    PNG
    media_image32.png
    205
    863
    media_image32.png
    Greyscale
” (p. 17, last para.; 18, para. 2 to 3).
In response, these arguments are found not persuasive because of the following reasons. In response to applicant's argument that “Guan et al. do not teach or suggest a cleavage group for use in an antibody drug conjugate; rather, Guan et al. merely disclose a prodrug… Guan et al. does not disclose directly bound to the phenyl ring”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Compound 45K appears to show 2+ folds increase of stability compared with Compound 50K, which constitutes unexpected results. To overcome the obviousness rejection, Applicant may amend the claim to limit the W to -C(O)NR’ and to delete other W groups unless the same unexpected results are demonstrated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(I) Claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 75, 87, 90, 100, and 128-130 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7, 8, 13, 40, 52, 62, 88, 94, 100, 102, and 108 of copending Application No. 15/779,444 (Kim et al., claim set of 08/31/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘444 claims “A ligand-drug conjugate, comprising a ligand and one or more branched linkers covalently coupled to the ligand, wherein… comprises a first branch (B1), in which a first active agent is covalently coupled to the branching unit by a secondary linker (SL) and a cleavage group (CG); and iii) each branched linker further comprises a second branch (B2), in which either a) a second active agent is covalently coupled to the branching unit by a secondary linker (SL) and a cleavage group (CG)… wherein each cleavage group can be hydrolyzed to release the active agent from the 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
… W is coupled directly or indirectly to the branching unit… ring” (claim 2); “wherein at least one branching unit is a hydrophilic amino acid” (claim 40); “comprising the structure: 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
(contains aspartic or glutamic acid with lysine)” (claim 94); and “A pharmaceutical composition comprising the conjugate of claim 1” (claim 108), which read on claims 1, 3, 9, 62, 90, 100, 129, and 130 of this instant application. Claims 5, 6, 7, 8, 13, 52, 62, 88, 100, and 102 of Appl. ‘444 also read on claims 128, 87/130, 39, 63, 2, 18/19, 26, 51, 73, and 75 of this instant application, respectively.
Thus, claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 75, 87, 90, 100, and 128-130 of this instant application encompass or overlap with claims 1, 2, 5, 6, 7, 8, 13, 40, 52, 62, 88, 94, 100, 102, and 108 of Appl. ‘444. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(II) Claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 75, 87, 90, 100, and 128-130 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14, 24, 34, 41, 56, 75, 77, 91, 92, 116, 137, 143 of copending Application No. 16/408,002 (Kim et al., claim set of 12/12/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘002 claims “An antibody conjugate represented by Formula I or Ab-(X)y Formula (I) wherein: Ab is an anti-CD19 antibody or antigen-binding fragment thereof… each X is, independently, a chemical moiety comprising one or more active agents and a linker, wherein the linker links Ab to the active agent(s); and y is an integer between I to 20” (claim 1); “wherein X is represented by a compound of Formula II: 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
… G is a glucuronic acid moiety or c
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
… L is a linker connecting Ab and W” (claim 11); “G is 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
; W is -C(O)NR'-, wherein C(O) is bonded to the phenyl ring and NR' is bonded to L; and R1 and R2 are each hydrogen” (claim 24); “wherein the linker comprises a peptide and the peptide comprises at least one hydrophilic amino acid” (claim 34); “comprising the structure: 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
(contains PEG-Asp-Lys(PEG)-Asp-PEG)” (claims 91 and 143); and “A pharmaceutical composition comprising the antibody conjugate of claim 1” (claim 137), which read on claims 1-3, 9, 62, 73, 87, 90, 100, and 128-130 of this instant application. Claims 14, 41, 56, 75/77, 92, and 116 of Appl. ‘002 also read on claims 26, 18/19, 39, 51, 63, and 75.   


Applicant’s Arguments/Remarks filed on 01/21/2021 have been fully considered. Applicant argued “Applicant will address each of these rejections upon the indication of otherwise allowable subject matter. Accordingly, Applicant respectfully requests the Examiner hold this rejection in abeyance” (p. 19, last para.).
In response, the double patenting rejections are maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623